COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ex parte Tucker Church Shaw

Appellate case number:     01-22-00467-CR

Trial court case number: 22-CR-0589

Trial court:               122nd District Court of Galveston County

        Appellant, Tucker Church Shaw, has filed an appeal from the habeas court’s June 21, 2022
order on his pretrial application for writ of habeas corpus seeking release on personal bond
pursuant to Article 17.151 of the Texas Code of Criminal Procedure. Appellant’s habeas
application asserted that (1) the State was not ready for trial within ninety days of his detention
and (2) he was entitled to be released on a personal bond because he cannot afford to post bond in
any amount. The habeas court’s order denied appellant’s request for release on personal
recognizance but reduced appellant’s bail from $250,000 to $25,000. The clerk’s record was filed
on June 28, 2022 and the reporter’s record was filed on June 24, 2022
        Article 17.151 provides, in applicable part, that “[a] defendant who is detained in jail
pending trial of an accusation against him must be released either on personal bond or by reducing
the amount of bail required, if the state is not ready for trial of the criminal action for which he is
being detained within . . . 90 days from the commencement of his detention if he is accused of a
felony . . . . ” TEX. CODE CRIM. PROC. art. 17.151, § 1(1). Although not addressed before the habeas
court, our Court notes that following the Governor’s state of disaster declaration in response to the
COVID-19 pandemic, Executive Order GA-13 was signed suspending Article 17.151 “to the
extent necessary to prevent any person's automatic release on personal bond because the State is
not ready for trial.” The Governor of the State of Tex., Exec. Order No. GA-13, March 29, 2020,
45 Tex. Reg. 2368, 2369 (2020).
        The Court orders briefing in this appeal. See TEX. R. APP. P. 31.1. Appellant’s brief is due
within 20 days of this order. Appellant’s brief shall address the effect of Executive Order GA-13
in addition to any other issues relevant to appellant’s appeal of the habeas court’s June 21, 2022
order. The State’s brief shall be due 20 days after the filing of appellant’ brief.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_______
                                Acting individually

Date: __August 16, 2022______